 I)I.(' ISI()NS ()1 NA I()NAI LABO()R RIIA II()NS B()ARI)I Inited Steelvorkers of America. America -('()- ('II ' ;ndPet, Incorlporated. ('Case 14 ('' 1250 1August 10, 1979I)DE(ISI()N AND ORDIER1 ponl ulnfiir labor practice charges filed on No-vember 4 1977, and amended on November 9 1977.and lMarch 1 1978. by Pet, Incorporated (herein alsocailed Pet), the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 14, issued on March 13, 1978, a complaintagainst United Steelworkers of America. AFL ('I)CLC (herein also called Respondent or the Union)alleging that Respondent engaged in and was engag-ing in unfair labor practices affecting commercewithin the meaning of Section 8(b)(4)(ii)(B) and Sec-tion 2(6) and (7) of the National Labor Relations Act.as amended. Copies of the complaint and notice ofhearing were served on Respondent and the ChargingParty. Thereafter. Respondent filed a timely answerdenying the commission of any unfair labor practicesand asserting certain affirmative defenses.On June 2, 1978, the parties jointly moved theBoard to transfer the instant proceeding to the Boardwithout benefit of hearing before an administrativelaw judge and submitted therewith a proposed recordconsisting of the formal papers and the parties' stipu-lation of facts with attached exhibits. On October I 1978, the Executive Secretary of the Board. by direc-tion of the Board, issued an order granting the mo-tion, approving the stipulation, and transferring theproceeding to the Board. Thereafter, the GeneralCounsel, Respondent. and the Charging Party' filedbriefs.2Upon the entire record in the case, the Boardmakes the following findings:I. JRISlIClIO()NThe complaint alleges, the answer admits, and wefind the following:A. Hussmann Refrigerator Company (herein alsocalled Hussmann) is a Delaware corporation duly au-The Charging Party's request for oral argument is hereby denied inas-much as the record and the briels adequately state the positions of the par-ties.2(On ebruary 15. 1979, the (harging Party filed a motion to have theBoard take administrative notice of the f.,:t that as the result of an electionconducted by the Board in Case 14 R( 8801, on January 22. 1979. Respon-dent no longer represents for purposes of collective bargaining the emploeesof Hussmann Refrigerator ('ompany at that compan)'s Bridgelon Missouri.plant. Respondent. in opposition. contends that absent some showing of rel-evance a claim of moolness or some other support for the assertion that the"Board should be aware" of these Iacts, the Board should decline t) considerthem. We hereby grant the (Charging Party's motion and take administrativenotice of the aforementioned representation proceeding However, we findthat the events therein do not materially ;lteil the issues here.thorized to do business in the State of Missouri andmaintains a faicility at 12999 St. (Charles Rock Roadin St. ouis ('ounty (hereinafter referred to as Bridge-ton). Missouri. Hussmann is engaged in the businessof manLlnua cturing relrigeration equipment. Duringthe 12-month period immediately preceding the issu-ance of the complaint, Hlussmann has manutlcturedrefrigeration equipment valued in excess of $50,000which was shipped rom its plant in Bridgeton, Mis-souri, directly to customers located in other States ofthe United States. Hussmann is a wholly owned sub-sidiary of Pet.B. Pet is a Delaware corporation, doing businessunder various names. including: Pet Dairy Products.under which it manufactures, sells. and distributesmilk and ice cream products: Whitman's Chocolates,under which it sells candy: Pet Frozen Foods, underwhich it manufactures, sells, and distributes Pet-RitzFrozen Pies and Pie Shells, [ Downy Flake FrozenBreakfast Foods, Easy Jacks, Hot 'N Buttery Waffles,and Pet Frozen Non-Dairy Whipped Topping: Mi-ladey's. under which it sells frozen blintzes: ReeseFiner Foods, under which it manufactures. distrib-utes, and sells gourmet and specialty food items: andFunsten Nuts, under which it manufactures, pro-cesses, sells, and distributes various nuts. Pet operatesa grocery product group of' divisions which produce,sell, and distribute Compliment Cooking Sauces.Heartland Cereal. Heartland Pet Evaporated milk.Sego I)iet Food. Sego Spoon-Ulp and MusselmanFruit Products. Pet maintains a main office in theState of' Missouri and maintains other principal of-fices and places of business for its various divisions inthe States of Pennsylvania. Michigan West VirginiaIdaho, Illinois. Ohio. Tennessee. Oklahoma. Calif'or-nia Georgia. Texas, Arizona, and Alabama. Duringthe course and conduct of' its business. Pet annuallymanufactures and sells in interstate commerce prod-ucts valued in excess of $1 million which are shippedfrom one State of the United States directly to otherStates of the United States.C. Stuckey's. Inc. (herein also called Stuckey's) aDelaware corporation and wholly owned subsidiaryof Pet, with a principal place of business in the Stateof' Georgia. is engaged in the manufacture and distri-bution of food products and souvenirs and the sale ofsuch food, souvenirs, and gasoline. During the pastyear, Stuckey's has sold and distributed goods andwares valued in excess of $1 million of' which goodsand wares valued in excess of $50,000 were shippedfrom the State of Georgia directly to 40 other Statesof the United States.D. Southland Canning and Packing Company.Inc. (herein also called Southland), and Violet Pack-ing Company. Inc. (herein also called Violet). areboth l.ouisiana corporations and subsidiaries of Pet,244 NLRB No. 6 LNITEI) SITElVWORKERS OF AME RICAdoing business as Gulf' Bell and Orleans CannedShrimp and Oysters. These companies annually pro-cess, pack. ship, and deliver products valued in excessof $50,000 from the State of Louisiana directly toother States of the United States.E. Mountain Pass Canning Company (herein alsocalled Mountain Pass) is a Delaware corporation anda subsidiary of Pet, engaged in manufacturing, pro-cessing, and selling Mexican food products under thename El Paso Mexican Foods. Mountain Pass has aprincipal place of business in the State of Texas andduring the past year shipped products valued in ex-cess of $50,000 from the State of Texas directly toother States of the United States.3F. Each of the above corporations. i.e., Hussmann.Pet, Stuckey's. Southland. Violet, and Mountain Pass.is now and has been at all times material herein anemployer engaged in commerce within the meaningof Section 2(2). (6), and (7) of the Act and a personengaged in commerce or in an industry affecting com-merce within the meaning of Section 8(b)(4) of theAct.4It. T'IH IABOR OR(iANIZAII()N INVO()I Vl )United Steelworkers of America. AFL CIO- CIC,is a labor organization within the meaning of Section2(5) of the Act.Ill. 1111i NFAIR ILABOR PRA( II(1FSThe issue presented is whether Respondent's hand-billing and other nonpicketing publicity, urging a to-tal consumer boycott of products and services of Petand its various subsidiaries and divisions, violatedSection 8(b)(4)(ii)(B) of the Act. Based on the follow-ing facts, and for the reasons set forth below, we findRespondent's activity to he protected under the see-ond proviso of Section 8(b)(4) of the Act and there-fore lawful.A. Facts1. Pet's corporate structure and Hussman'srelationship to itPet is a large, diversified, billion-dollar conglomer-ate enterprise with plants and retail stores located'In its answer. Respondent additionally alleges that Southland andMountain Pass are wholly owned subsidiaries of Pet. This allegation is borneout by the stipulation which also stipulates that Violet is a wholly ownedsubsidiary of Southland.' In its answer. Respondent denies the statements in par. F. above. to theextent that the complaint alleges that Hussmann Stuckey's. Southland. Vio-let. and Mountain Pass are employers separate from Pet. As noted nral. wefind it unnecessary to decide whether these employers together combinedconstitute a single employerthroughout the United States. It currentl has 27separate operating divisions, each engaging in sepa-rate and distinct lines of business. In the mid-1970's.most of Pet's divisions were segregated lor adminis-trative. operational, evaluational, and fiscal account-ing purposes into ftour "groups." One set of dix isionsremains "ungrouped."[]ussmlann manuftactures commercial retrigeratinllequipment. display cases, helving. checkout count-ers, and other commercial and industrialI eqluipmentin its various facilities in the United States and ('an-ada. 1L1ussIan was acquired bh Pet in 1966. andabout 10 ears later its facilities were segreated toform what is now the "'lussmann (roup."'' TheHussmann Group consists of three divisions: theCommercial Division, the Industrial [)ivision. andthe Self-Container Products Divisioni. ussmann'sBridgeton. Missouri. fcility. where at the time of thestipulation Respondent was the collective-hba ria ningrepresentative otf 1.500 hourly paid production andmaintenalnce employees. is part of the ('omniercia lDivision.6The president of' Pet appoints and determines thecompensation of a "Group president" to oversee theoperation of each group.' The group piresideIntts inturn, appoint presidents for each of their divisions.Compensation for division presidents is determinedby the respective group president, and compensationfor division operating officials is determined by divi-sion presidents A corporate policy manuial detailsconduct appropriate fir line executives.The various divisions oft Pet operate essentiall asindependent business entities. No division exercisesany determination, control. or influence over the ad-ministrationl or operation ot' an\ other division. Eachdivision m;intains a separate financial sstemn andhank accoLlunt romi which it pays employees. preparesits own budget and financial statements, sets its protittargets, and pays its own bills. including paii mets tothe Pet corporate office fbr reimbursement ot' servicesrendered b it. Policies regarding product line. pric-ing. and advertising, as well as market strategies, aredetermined by the divisions. Division president s arevested with complete authority over the da's-to-daoperation of their respective divisions and are ac-countable f'or their divisions' profitability. T'he\ havecomplete authority over division labor relations andemployment policies for represented and ulnrepresent-' Several subsequentll acquired companies prodiucing rclated productsincluding Mslohask ('abinet (mpans: (Chesle Inlui.ries.. Incorporated:and Ilaig Berberian sere thereafter added to the litumann (;roupI Respondent does not represent an, olher emploNees it P'et. ilissli,iior other Pet subsidiarles7 Such appointments are suhbjec to a pprsal bh the board ot directiors .1tPet.i These determninaiions are subject to res e and approsal bh Pet' pres-ident. DECISIONS OF NATIONAL LABOR RELATIONS BOARDed employees and can negotiate, execute, and admin-ister collective-bargaining agreements without priorapproval from Pet's corporate offices.However, responsibility for long-range planning.major capital expenditures, and all other generalmanagement functions rests with Pet's office of thechief executive, comprised of Pet's president andthree executive vice presidents. Tax policies and pro-cedures and accounting policies are also centrallycontrolled, formulated, or administered by Pet. Pethas also issued policies on various matters, includingemployment practices, quality control, product label-ing, and spheres of permissible business fir the divi-sions. Division presidents report directly to their re-spective group presidents, not to a board of directors.Group reports analyzing variances in the forecasted(as compared to actual) sales and earnings, forecast-ing future earnings, and discussing such items as mar-ket shares, order backlogs, industry trends, and plantsafety are filed monthly by group presidents withPet's prcsident.' Pet's corporate office has formulatedand administers separate benefit programs for divi-sion executives and salaried employees. The individ-ual divisions reimburse Pet for their prorated share ofthe cost of administering and providing these benefitprograms.'°Pet maintains national business accountsto enable its divisions to obtain, at discounted prices,frequently used products and services. Divisions uti-lizing these accounts reimburse Pet for purchasesmade on their behalf. Additionally, attorneys fromPet's legal department have represented subsidiariesfor various matters, including collective-bargainingnegotiations.Pet's 1977 annual report to stockholders states that.of the four Pet product groups, the group includingstore environments and distribution services is "astrong perfoi mer, generating the biggest improvementof any product group," and lists Hussmann as thelargest business of that group, with high sales andearnings. The financial review of Pet in the 1977 an-nual report consolidates the earnings of "Pet, Incor-porated and the subsidiaries." Property held by Huss-mann, as well as its capital contributions to Pet. isalso listed in other Pet financial statements.'' Pet'spublic image is affected by that of Hussman, a factorwhich Pet has attempted to capitalize upon. Thus. an'The data used to prepare these reports are provided by the divisionpresidents.' Some divisions have established and administer additional benefit pro-grams for their executives and salaried employees." In an annual report filed by Pet with the Securities and Exchange Com-mission (SEC) pursuant to sec. 13 or 15(d) of the Securities and ExchangeAct of 1934. Pet consolidates all of the assets of its "substantial" subsidiaries.including Hussmann, into its financial statement. which lists such items asland, buildings, machinery. and inventories.illustrated booklet entitled "Pet. Incorporated." pub-lished some time after 1975 and apparently designedfor promotional purposes, gives a "profile" of Pet as adiversified company with varied operations, listsHussmann in Pet's "chronology of growth." and de-scribes Hussmann as an innovative company from itsindependent beginning in 1906 to its modern status asa Pet subsidiary.Shortly after acquiring Hussmann, Pet loaned it inexcess of $50 million.'2Hussmann used these funds topurchase land; to construct a new manufacturingplant in Bridgeton. Missouri: and I)r operating ex-penses. Other than accounting records, there are nonotes or other documents evidencing the loan, whichis interest free, unsecured, and does not have a spe-cific payment schedule. As of March 1978, the loanbalance was approximately $16 million.Commencing in 1972. Pet and Hussmann instituteda zero-balance disbursement procedure pursuant towhich all Hussmann disbursements are funded by aPet general bank account. All HIussmann disburse-ments are first charged to lussmann's account andthen charged to the Pet general bank account: like-wise, all Hussmann deposits are credited to luss-mann's account and then credited to Pet. Disburse-ments in excess of deposits result in negative cashflow, whereas deposits in excess of disbursements re-sult in a positive cash flow. These positive or negativebalances are entered into the books and records ofboth Pet and Hussmann. Hussmann has remained ina cumulative negative cash flow position since the endof fiscal 1973" and has been charged no interest onthese negative balances by Pet.On occasion Pet has provided I lussmann with legalcounsel. Thus. a former Hussmann attorney, BurtonHalpern. who transferred to the Pet legal departmentsome 4 years ago. has thereafter, with Pet's approval.continued to represent Hussman in in labor arbitrationcases concerning grievances pending at the time of histransfer and certain other grievances which laterarose. Also, subsequent to his transfer. Halpern wascounsel of record foir Hussmann in a fair representa-tion proceeding in the District Court for the EasternDistrict of Missouri and in an unemployment com-pensation hearing in Missouri.'412 According to the SEC report discussed at In. 11, hupria Pet', whollIowned subsidiaries re "nl indebted to tiny peron otlher than the parent orconsolidated subsidiaries in an amount which is material in relation to totalconsolidated assets."i' The cumulative negative cash flosw figures bctceen Pet and tiussman asrepresented by the interdivisional account balance at the end of the fiscllyear (the annual cumulative total of cash used by )Hussmann In excess of itsdeposits) are as follows: 1973 $47,690,0)(: 1974 $50.266.0)0: 1975$41,979,000; 1976 $30.520.000: 1977 23.987,(XM)t14 This hearing arose out of the current strike a;1 Ilussmann's Bridgeton,Missouri, facilt.98 UNITED STEEI.WORKERS OF AMERICA2. The alleged unlawful conductWhen the collective-bargaining agreement coveringHussmann's Bridgeton unit employees expired onMay, 1, 1977. the employees commenced an economicstrike and from time to time thereafter have picketedother Hussman facilities?5On October 21. 1977. Union President LloydMcBride announced at a press conference in the St.Louis area that, in support of the strike at the Bridge-ton plant. he was calling for a "national boycott byour 1.4 million-member union of Pet, Inc., food prod-ucts, their retail store outlets, and commercial refrig-eration equipment." When asked by a television an-nouncer what the boycott would immediately entail.McBride replied, inter alia, that the Teamsters hadcommitted support, that the United Auto Workerswould be asked for support. and that the boycottwould be expanded to Canada if the boycotted prod-ucts were being exported. McBride also indicated that"this is a total commitment of a total resource and itcommits us to a long-range, if necessary, many yearsof boycott activity that we anticipate will acceler-ate."16Beginning on November 9. 1977. Respondent com-menced placing advertisements in local newspapers.advising the "general public" of the Union's strikeagainst the Hussmann Bridgeton plant. noting thatHussmann is owned by or is a part of Pet, and re-questing the public to boycott "all retail stores ownedby Pet. Inc.. and refuse to buy any product producedby Pet. Inc. and its subsidiaries." Specifically, the ad-vertisements requested the public not to patronize "90-5 Liquor Stores."'7Or "Stuckey's RoadsideStores." both of which are Pet divisions not withinHussmann, and not to purchase any of a list of 17brand-name food products, all of which are manufac-tured by divisions of Pet not within Hussmann. Otheradvertisements requested the general public not tobuy "Whitman's Chocolates and other Pet food prod-ucts" or "Pet Dairy Products-(milk, ice cream,etc.)," all of which are produced by divisions of Petoutside Hussmann.In October and November 1977. Respondent com-menced distributing handbills on public streets in St.Louis and University City, Missouri, and in O'Fallon.Illinois. Also, on October 26. 1977, Respondent hand-billed in the vicinity of the St. Louis plant of Affili-ated Hospital Products, Inc.. whose employees are" No charges have been filed concerning this picketing. the legality ofwhich is not at issue., This statement was aired by television station KSD in its October 21.1977, 6 p.m. news broadcast.' The General Counsel did not allege that Respondent's handhilling orother nonpicketing publicity asking consumers not t patronize 9 0 5 I.i-quor Stores violated Sec. 8(h4\iiXB) of the Act.represented for collective-bargaining purposes by theUnion. and on November 20. 1977. distributed hand-bills to members of the public as they left a St. LouisCardinals football game at Busch Memorial Stadiumin St. Louis. The handbills were identical in form andmessage to the initial newspaper ads. urging the gen-eral public not to partronize any Pet retail stores andnot to purchase any Pet products. including the 17brand-name foods. Pursuant to instructions issued byRespondent. the handbilling was conducted in an or-derly and peaceful manner. It was not accompaniedby any picketing or patrolling, and it was not con-ducted in the vicinity of any establishments owned byPet or selling Pet products. The parties stipulated thatthe above-described publicity did not have the effectof inducing any individual employed b any personto refuse. in the course of his employment. to pick up.deliver. or transport any goods or to perform any ser-vices.B. ('ontentios f the PartiesThe General Counsel and the Charging Party con-tend that Respondent violated Section 8(b)(4)(ii)(B)of the Act by calling for a total consumer boycott ofPet and its subsidiaries and divisions. They argue thatthe handbilling and other publicity used in an at-tempt to achieve that end constitutes restraint and/,orcoercion within the meaning of subparagraph (ii) ofSection 8(b)(4) of the Act.8since it was directedagainst Pet and certain specified subsidiaries and divi-sions which they allege to be "neutral" persons.'l TheGeneral Counsel further argiues that the object of Re-spondent's conduct was to induce or influence con-sumers to cease doing business with Pet and its sub-sidiaries and divisions, with the intended consequenceof causing a diminution of business between Pet's di-visions and their suppliers and distributors and a ces-sation of business between the various divisions ofPet. and that said objective is therefore proscribed byparagraph (B) of Section 8(b)(4) of the Act. Both theGeneral Counsel and the Charging Party contendthat because a requisite "producer-distributor" rela-tionship between Pet and its subsidiaries and divi-sions and Hussmann does not exist, the publicity pro-viso offers no immunity to Respondent's conduct.Finally. they contend that a finding that Respon-dent's conduct is unprotected by the publicity provisowould not be an unconstitutional abridgment of freespeech.20c the (harging Party bases this contention prilmaril? on the tfact lhatRespondent appealed fir .a iola rather han partial bholcolt" g. ., 4,Anel,e , ipiJpe (thi. li)* 09. 1 X' ( l 4eles e.rarld-Etaminner Dor'rr,,l i/ 71' Iearrr ( rprwlr n, et af .I5 N I RB 3)03 (197().enfd. 443 F.2d 1173 (1th (Cr 1971120 The iGeneral Counsel's motion ioi strike that portlion ot hi, brief hlichurges the Board not to address this issue is herehb granted99 I) ('ISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent argues that the Board in The HearstCorporation, supra, and similar cases applied an im-proper test to determine the neutrality of an employerunder Section 8(b)(4) of the Act. Respondent urgesthat the proper test is whether the supposed neutralhas a direct economic interest in the outcome of theprimary's dispute with the union and contends thatPet and its subsidiaries and divisions, having such aneconomic interest, are not neutrals. Respondent fur-ther argues that the handbilling and other activitiesconstitute neither unlawful restraint nor coercion andthat Section 8(b)(4)(B) was not intended to reach thetype of conduct involved herein. Affirmatively, Re-spondent asserts that the alleged unlawful conduct isprotected by the publicity proviso of Section 8(b)(4),citing N.L.R.B. v. Servette, Inc.,2" and InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Milk Drivers and Dairy Em-plqoees Local 537 (Jack M. Lohman, /h/a LohmanSales Companv),22in that Hussmann substantiallycontributes to Pet and its subsidiaries and divisionsand vice versa. Respondent also asserts that the firstamendment to the Constitution further protects theconduct at issue. For these reasons Respondent con-tends that the complaint should be dismissed in itsentirety.C. Discussions of Law and (ConclusionsThe proscription of Section 8(b)(4)(ii)(B). making itunlawful to "threaten, coerce, or restrain any person"where an object thereof is to force such person tocease doing business with any other person, is limitedin its reach by the publicity proviso of Section 8(b)(4).That proviso immunizes from statutory proscription:...publicity, other than picketing, for the pur-pose of truthfully advising the public, includingconsumers and members of a labor organization,that a product or products are produced by anemployer with whom the labor organization hasa primary dispute and are distributed by anotheremployer, as long as such publicity does not havean effect of inducing any individual employed byany person other than the primary employer inthe course of his employment to refuse to pickup, deliver, or transport any goods, or not to per-form any services, at the establishment of theemployer engaged in such distribution.For the reasons set forth below, we find that Re-spondent's handbilling and other conduct comes un-der the umbrella of the publicity proviso.231 377 U.S. 46 (1964).22 132 NLRB 901 (1961)."Thus, assuming, without deciding, that Respondent's conduct fallswithin the proscription of Sec. 8(bX4XiiXB) of the Act, it is nevertheless notA consumer boycott falls outside the protection ofthe proviso if (I) it results in refusals by employees,other than those of the primary employer, to pick up,deliver, or transport goods or to perform services or(2) the publicity is untruthful. If either situation ob-tains, the publicity proviso is inapplicable.As to ( ), the parties stipulated, and we find, that atno time did Respondent's alleged unlawful conducthave the effect of inducing any individual employedby any persons, other than Hussmann, to refuse, inthe course of his employment, to pick up, deliver, ortransport any goods or not to perform any services.As to (2), the General Counsel and Respondent en-tered into a stipulation that Respondent's advertise-ments and handbills are neither misleading nor un-truthful. The Charging Party, on the other hand,refused to join in this stipulation and in its brief to theBoard contends that Respondent's advertisementsand handbills are in fact misleading and untruthful inthat (a) none of the products listed is produced byHussmann, the primary employer in the dispute withRespondent, and (b) Respondent does not have a pri-mary dispute with the producer of any of the prod-ucts listed. These contentions, however, are really ad-dressed to the claim that the products listed byRespondent are not "produced" by Hussmann withinthe meaning of the publicity proviso rather than tothe truthfulness of the advertisements and handbills.The Charging Party has not established that thesematerials were on their face untruthful, i.e., that theysubstantially departed from fact or intended to de-ceive.24Thus, the materials accurately state thatmembers of Respondent were "on strike at HussmannRefrigerator" and that Hussmann is owned by, or is apart of, Pet. In view of the above, we find no merit tothe Charging Party's contentions regarding the truth-fulness of the materials at issue.The central question for resolution, therefore, iswhether Respondent's conduct falls within thebounds of the proviso or, more specifically, whetherHussman constitutes a "producer" within the mean-ing of the proviso vis-a-vis the products of Pet and itsother subsidiaries and divisions as a result of the di-versified corporate relationship existent betweenHussmann and Pet and Pet's other subsidiaries anddivisions. The Board and the courts have heretoforeunlawful, because it comes within the purview of the publicity proviso and istherefore immunized from statutory proscnption. Accordingly, we find thatthe complaint should be dismissed whether or not Respondent's conductconstitutes restraint and/or coercion and even if it was directed against"neutral" persons. Honolulu Typographiral Union No. 37, AFL C'1O (HawaiiPress Newspapers, Inc.), 167 NLRB 1030. 1031 (1967): NVLR.B v. ServetteInc., supra: Great Western Broadcasting Corporation, d/h/a KXTV v.N L R.B., 356 F.2d 434 (9th Cir. 1966). cert. denied 384 U.S. 1002. We shallnot, therefore. further discuss or pass upon the contentions of the partiesconcerning the legality of Respondent's conduct within the context of sub-par. (ii) or par. (B) of Sec. 8(b)(X4) of the Act.24 Lohman Sales Company, supra at 906.100 1, Nt III) SI1 1 X, t I,[2'; (I 1 RS Mt \I ¢ R \lihberll interpreted tilhe terlls "Iprlodlucts. "pro-ducel." alld "disttribuled''" s u sed illn the pIro so. Ill1./io/m Sale.S s ( ompatu. wit raat 9()(6 ))908. te lioa'idanalyzed tile words "produtl" .artd "producedl" astheN are naturally interpreted and found. li. mir ai(i,.that product need not he tangible. and that. incelabor is the prime requisite of one who produces. anemployer who applies his labor in the tirnm ot' "capi-tall, enterprise, and service"'' to a product. in the initialor intermediate stages of the marketing of the prod-uct, is a producer of the product.2' Whatever notionthereafter existed that the proviso applies only to situ-ations where a union's labor dispute is with a manu-facturer or processor engaged in the physical creationof goods was laid to rest by the Supreme Court inN.L.R.B. v. Servette, Inc., sra. Noting that the pro-viso was an outgrowth of a profound Senate desire toadequately safequard a union's freedom to appeal tothe public for support of its case, the Court approvedthe Board's earlier finding in Lohman Sale.s ('ompanlr ,supra, that products "produced by an employer" in-clude products distributed by a wholesaler withwhom the primary dispute exists.26The Court wenton to say (377 U.S. at 55):There is nothing in the legislative history whichsuggests that the protection of the proviso wasintended to be any narrower in coverage thanthe prohibition to which it is an exception, andwe see no basis for attributing such an incongru-ous purpose to Congress.Thereafter, the Board, considering Greal H'estlrnBroadcasting Corporatioln.27on remand from theNinth Circuit, found that Servette sustained theBoard's holding enunciated in Lohman "that 'pro-ducer.' as used in the proviso, encompasses anyonewho enhances the economic value of the product ulti-mately sold or consumed; i.e., for the purpose of theproviso, no distinction is drawn between processors.distributors, and those supplying services" (150NLRB at 472). Further. the Board found (150 NL.RBat 427):' Similarly. in Local No. 662. Radi and 7ilevison Engincer,. a/fhlialedwith International Brotherhood of Electrical Workers. .4-1. (1) lt(ddIc-South Broadcas.ing Co.. 133 NLRB 1698, 1705 1961 ). the Board found thalla radio station. by adding its labor in the form of capital. enterprise. andservice to the automobiles it advertised fr a retail automobile distributolr-ship, became one of the producers of the automobiles. See also AmerilanFederation of Television and Radio A4rtists San Franciscer lol. NationalAssociation of Brondcast Emplo ees and Techniciani, local 55 ((Grea 1i eslesrnBroadcasting Corporation, d/hla K.XTI,. 134 NI.RB 1617 (19611, enforce-ment denied 310 F.2d 591 9th Cir. 1962).26 In Lohman Sales Compam, the Board further stated. "[lIhere is no sug-gestion either in the statute itsell or in the legislative historN that ('Cingressintended the words 'product' and 'produced' to be vords of special limit.a-tion" (suprau at 907}21 150 NL.RB 467 1964).Silc tilh ( tutll is staltd t11ha Ile plr ctioC n otf[te pl')isl ISt i ot "'ll, Iilro''r ill t'.c;.igctlliaI t11 I h'lib itito To which It is an eceptimo,"and ince te proilbition ot' Sectioin 8(h)(4)(13)co}vcrs the peltorl -nlliccs o ' sCI'lceCS 1is '.clI ;lspricesCsilg or distribution o1I phl ill prodtucts. itIbllows tha t e Ipr. iso likc.ise applies to theperl't(.or ;nince 1' S hCerices,2Additionall\ .the Board rcaltli ied the principle.Oliginall'! enunciated illn Idd1/1 ' Solil/ Br,,al(( l.sling().. l/qrd at 1705. 1715 17. that the proviso ,~as in-tenlldel to perilit a; collsumtIer hovcott of the secon-dary's entire business and nlot nimerel a ho cott of theproduct irolvlred il thle primary dispute.2iF'rom tile tlregoing it is apparent thlt a union calllawfuIlls urge, via handbillinig or other noipicketiigpublicit, ia total consulier hocott of nlieeutral ci-plover so long as the prinmar) employer has at somestage produced. in the sense of' appling capital. en-terprise. or service, a product of the neutral enplo\ er.Applying these principles to the facts herein. we indthat as aI result of its elationship sith the diersitiedPet enterprise, Ilussman applies capital. enterprise.and service to Pet and its other subsidiaries and diIt-sions. We therefore conclude that Ilussman is a "pro-ducer" of the products of Pet and its other subsidiar-ies and divisions as that term is used in the publicit5proviso and that Respondent's total consumer bhoy-cott of said prodtucts is thus exempt from the pro-scriptions of Section 8t(h)(4) o tlhe Act.Diversified corporations. hb their ver, nature. arecomposed of' operations hich provide support forand contribute to one another.tThe conitributions ofeach to the others mat \ars considerabl, .However.all add to the diversification which enables the enter-prise as ai whole to w;eather econonilc assault oin an\one of' its operations. All contribute protits, either ac-tual or potential, which enhance the value of the en-terprise and foster its econonuic iabilits. All contrib-ute a measure of goodwill.Pet perceives itself as just such a diversified corpo-ration, with its divisions and subsidiaries supportingeach other. Thus. Boyd F. Schenk. chairman of theboard and president of Pet. stated in the documententitled "Pet. Incorporated." discussed st'lpr:.2" In suhsequenii, affirming the Board's tindiig. the Ninth ('ircuil hlkeineemphasized Ithe broad applica.lin glen the pubhie l provis h the Slpreme Court he court Illind Ihlt "shhuster dilticulies :im .Iailn.Iical dis-secting i he proslso i 1li rev ae.. Ilies .ar ntl i. sia.nd in the i ,1 gl\igthal proiso a cope ciomllcnLIr.lltc lth the C tL1;i1 (l l ushlch It I 1 ippended" (re t srn Broad-,ilmt,I ( rr,.l,1 i- h , II I \ I R B .356 1 d 434. 436 437 (1966). cert dci,ed 48l 34 S 15 I)22' See a lso ncl ni,l lll ll t ()cri l tt l ', l ti''r 1c, , ., / , t -Ill('10, ' el ra(oA ('rtti, tii t ... 1,i, , 226 N IR 7q9, 76i 1)'7t 19> See. gcner.al.. A ( r.Ad. R KnaLiuss. S Siegel. "inlerprisc (rganilz.i-,ions" (NeS' 'i rk. 72 1 J Wslou "('ongloniale.ac I irimled. h I Ad-ure ot Regulaion" I indi.lana, 9731I(ll I) i('ISI()NS O() NA ()ONAI. IA()BOR Rl.AI IONS BOARI)Pet is a di'\ersified compan with varied opera-iolns and businesses serving man' aspects of'American life .... This diversit allows Pet greatftlxihililv in keeping pace with constantly chang-ing economic and social trends and makes us astronger. more vital organization.lussnlann is clearl a major part of this Pet enter-prisc and as such a producer of Pet products withinthe terms of the proviso. Hussmann provides part ofthe diversification which contributes to the success ofPet and its other operations. Hussman's acclaimedhigh sales and earnings generate income which inuresto the benefit of Pet"' and to Pet's effort to maintainits other subsidiaries.12The goodwill earned by Huss-mann likewise enhances the reputation of all Pet op-erations. Consequently, Hussman variously contrib-utes to the operation of Pet as a whole and to each ofits subsidiaries and divisions and thus is a producer ofall Pet enterprises products in the sense that "pro-ducer" is used in the proviso as interpreted by theSupreme Court in S ervette and subsequent Board de-cisions.:' As noted ave Pet's financial statements consolidate all of the assets oits substantial subsidiaries, which include Hussmann.13 For example. bh participating in the national accounts maintained yPet. lussmann obviously cntributes to the likelihood of their perpetuationand thus to the benefit of other suhsidiaries. Similarly. lussmann's capitalcontributions to Pet enable Pet to adhere to its apparent policy of financingall substantial debts of its subsidiaries. See In. 12. uprHaving fund Hussman to be a producer of all theproducts of' Pet and its subsidiaries and divisions, wefind that Respondent's handbilling and other non-picketing publicity urging a total consumer boycott ofsaid products and services is protected by the secondproviso of Section 8( b)(4).Accordingly, we shall dismiss the complaint in itsentirety.33ORDER14It is hereby ordered that the complaint be. and ithereby is, dismissed in its entirety." In Its decision in a related lf )} injunct e proceeding. the nited States(Court ofr Appeals foir the Eighth (Cirtull stlited that the Board should con-sider the alidity of Respondent's clailms based on the first amendment iti the(onstitulion Shen v. LUnited Silarc Slte'/l,,orkier oI Anlril(l, AF. ( 10(L( [lIlus.nlann Refrigerator ( /, 593 .2d ( 1979). remanding 449 Fr upp580 D.C.Mo.. 1978).With all due respect to the court of appeals' suggestion, we find t unnec-essary to reach or pass upon whether Respondent's conduct is protected hbthe free speech provision of the Constitution Resolution if that issue wouldbe required only If we fund Respondent's conduct was not protected b thepublicity proislso The Board has cnsistentl taken the position that as anadministrative agency created bh (Congress it will presume the constitutional-ity iif the Act it is charged with administering. absent binding court decisionsto the cont rar (Great W'estern Brasidisting (rpratin lupra at 472, fn 14.and cases cited therein urthermore the Supreme ('ourt in V .R B v iltand I egetah/e Pa, Aers cv [l('arehouemnien. I.oal 6,, and Jroinr ( o'un i/ N, '2o/ IB7 /Tree 'uit.l Lhor Rehitionl (onmilee, Incl. 377 LIS. 58 (1964),demonstrated the propriet) if avoiding the constitutional problem in thisdifficult area, If possible. Our interpretatoln of the pros iso does soU Respondent's motion or litigation expenses is denied as lacking in mer-it.102